

116 S4507 IS: Getting Early Treatment and Comprehensive Assessments Reduces Emergencies Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4507IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Warner (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for a national campaign to raise awareness of the importance of seeking preventive health services and the utilization of such services.1.Short titleThis Act may be cited as the Getting Early Treatment and Comprehensive Assessments Reduces Emergencies Act of 2020 or the GET CARE Act of 2020.2.Improving awareness and utilization of preventive care to reduce disease, illness, and other medical conditionsPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:320B.Public awareness campaign on the importance of preventive care services(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and other offices and agencies, as appropriate, shall award competitive grants to one or more public or private entities to carry out a national, evidence-based campaign to increase awareness of the importance of recommended preventive care services for the prevention and control of diseases and illness during the COVID–19 pandemic, combat misinformation about seeking preventive care during the COVID–19 pandemic, reiterate the safety of health care facilities, emphasize the availability of in-person and virtual preventative care, and disseminate scientific and evidence-based, preventive care-related information, with the goal of increasing the number of individuals of all ages seeking recommended preventive care, as applicable, particularly in medically underserved communities, communities of color, and communities disproportionately impacted by the COVID–19 pandemic.(b)ConsultationIn carrying out the campaign under this section, the Secretary shall consult with appropriate public health and health care experts, including the United States Preventive Services Task Force and medical and public health associations and nonprofit organizations, in the development, implementation, and evaluation of the evidence-based public awareness campaign.(c)RequirementsThe campaign under this section—(1)shall be a national, evidence-based initiative;(2)may include the use of television, radio, the internet, and other telecommunications technologies;(3)may be focused to address specific needs of communities that are medically underserved, communities of color, communities disproportionately impacted by the COVID–19 pandemic, or other communities as appropriate;(4)shall include the development of resources for medically underserved communities, including culturally and linguistically appropriate resources;(5)shall include the dissemination of information about recommended preventive care services to health care providers and health care facilities, including tools for providers to communicate with patients about those services;(6)shall be complementary to, and coordinated with, any other Federal efforts and State efforts, as appropriate;(7)shall assess the effectiveness of communication strategies to increase the use of preventive care services; and(8)may include the dissemination of scientific and evidence-based preventive care services information to providers, patients, and other stakeholders, such as—(A)advancements in evidence-based research related to diseases, illnesses, and other medical conditions that may be mitigated by preventive care services;(B)information on preventive care for individuals and communities,(C)information on diseases, illnesses, and other medical conditions that may be prevented by preventive care; (D)information on preventive care and the systems in place to monitor the safety of providing preventive care during and after the COVID–19 pandemic; and(E)information on the relative risk of accessing care during the COVID–19 pandemic versus forgoing preventive care. (d)EvaluationThe Secretary shall—(1)establish benchmarks and metrics to quantitatively measure and evaluate the awareness campaign under this section;(2)conduct qualitative assessments regarding the awareness campaign under this section; and(3)prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and Committee on Energy and Commerce of the House of Representatives an evaluation of the awareness campaign under this section..3.Grants to address diseases, illnesses, and medical conditions where regular preventive care can improve health outcomesSection 317(k) of the Public Health Service Act (42 U.S.C. 247b(k)) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(2)by inserting after paragraph (2) the following:(3)The Secretary may make grants to States, political subdivisions of States, and other public and nonprofit private entities for—(A)planning, implementation, and evaluation of activities to address diseases, illnesses, and medical conditions where regular preventive care can improve health outcomes, including activities to—(i)identify medically underserved communities with reduced access to or utilization of recommended preventive care services, communities of color, and communities disproportionately impacted by the COVID–19 pandemic;(ii)pilot innovative approaches to improve the utilization of recommended preventive care services in medically underserved communities with reduced access to or utilization of such services among communities of color and communities disproportionately impacted by the COVID–19 pandemic;(iii)reduce barriers to accessing preventive care, information on how to safely access care during the COVID–19 pandemic, and information about health benefits of seeking preventive care;(iv)partner with community organizations, health care providers, public health organizations, local health departments, and other stakeholders to develop and deliver evidence-based interventions to increase the usage of recommended preventive care; and(v)improve delivery of evidence-based preventive care-related information to the public; and(B)research related to strategies for improving awareness of scientific and evidence-based, preventive care-related information, including for medically underserved communities with reduced access to or utilization of preventive care, for communities of color, and in communities disproportionately impacted by the COVID–19 pandemic, in order to understand barriers to preventive care, improve the utilization of recommended preventive care services, and assess the public health outcomes of such strategies..4.Authorization of appropriationsThere are authorized to be appropriated to carry out section 320B of the Public Health Service Act, as added by section 2, and section 317(k)(3) of such Act, as amended by section 3, such sums as may be necessary for fiscal years 2020 through 2024.